PER CURIAM.
Elisarmes Harris appeals an order denying his motion to correct illegal sentence. Assuming, without deciding, that the motion of defendant-appellant Harris is cognizable under Florida Rule of Criminal Procedure 3.800(a), the record conclusively refutes it. The plea colloquy on page 6 specifically states, ‘You are now sentenced as a habitual offender.” As to defendant’s claim that he does not qualify as a habitual offender, the qualifying offenses were specifically read into the record of the same plea colloquy.
Affirmed.